UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________________

BRENDA WILLIAMS,

                               Plaintiff,

v.                                                                 1:18-CV-0349 (BKS/CFH)

WILLIAM NORRIS, et al.,

                        Defendants.
________________________________________________

Appearances:

Brenda Williams
Albany, New York
Plaintiff, pro se

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Presently before the Court is a Report-Recommendation by United States Magistrate

Judge Christian F. Hummel issued on October 1, 2018, following his review of Plaintiff’s

Amended Complaint under 28 U.S.C. § 1915(e)(2)(B). (Dkt. No. 11). Magistrate Judge

Hummel recommended that the following claims be dismissed with prejudice: any claims

purported to be raised by or on behalf of Edmond Williams; Plaintiff’s Fourteenth Amendment

deliberate indifference claim; and any claim for “criminal trespass.” (Id.). Magistrate Judge

Hummel recommended that Plaintiff’s claims against the City of Albany and “Albany County

Police Dept.” be dismissed without prejudice, and that the following claims be permitted to

proceed: the Fourth Amendment excessive property damage claim; the Fourteenth Amendment

excessive force claim; the Fourth Amendment illegal search claim; and the Fourth Amendment

seizure claim relating to Plaintiff’s personal property. (Id.).
        Magistrate Judge Hummel advised Plaintiff that under 28 U.S.C. § 636(b)(1), she had

fourteen days within which to file written objections to the report, and that the failure to object to

the report within fourteen days would preclude appellate review. (Dkt. No. 11, at 14).

Plaintiff did not file an objection to the Report-Recommendation. Plaintiff, however, filed an

Amended Complaint on October 26, 2018. (Dkt. No. 12).

        As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts the Report-Recommendation in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 11) is ADOPTED in its

entirety; and it is further

        ORDERED that all claims purported to be raised by or on behalf

of Edmond Williams are DISMISSED from this action with prejudice; and it is further

        ORDERED that Plaintiff’s Fourteenth Amendment deliberate indifference

claim is DISMISSED with prejudice; and it is further

        ORDERED that insofar as Plaintiff’s Amended Complaint can be read to seek criminal

prosecution of Defendants for “criminal trespass,” such claim is DISMISSED with prejudice;

and it is further

        ORDERED that all claims against the City of Albany and “Albany County

Police Dept.” are DISMISSED without prejudice; and it is further




                                                  2
       ORDERED that the following claims may proceed: the Fourth Amendment excessive

property damage claim, the Fourteenth Amendment excessive force claim, the Fourth

Amendment illegal search claim, and the Fourth Amendment seizure claim relating to Plaintiff’s

personal property; and it is further

       ORDERED that Plaintiff’s second Amended Complaint (Dkt. No. 12), which was “filed

without the opposing party’s written consent” and “without the court’s leave,” Fed. R. Civ. P.

15(a)(2), is referred to Magistrate Judge Hummel for consideration, and, if accepted, for review

under 28 U.S.C. § 1915(e)(2)(B); and it is further

       ORDERED that the Clerk serve a copy of this Order upon Plaintiff in accordance with

the Local Rules.

       IT IS SO ORDERED.

       Dated: November 8, 2018




                                                3
